DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2020 has been entered.

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
Regarding claims 1 and 15, the limitation of a hub “configured to received one or more medical devices” should be amended to a hub “configured to receive one or more medical devices” to correct a typographical error.
Further regarding claim 1, the limitation “a secondary channel disposed within the wall of the tubular body and is configured to receive a guidewire” should be amended to “a secondary channel disposed within the wall of the tubular body and configured to receive a guidewire” to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackley et al (U.S. Pub. 2007/00499946 A1, hereinafter “Mackley”) in view of Castaneda (U.S. Pat. 5,658,262, hereinafter “Castaneda”).
Regarding claim 1, Mackley discloses an introducer sheath 12 (Fig. 1) that aids accessing a patient's vasculature to perform a medical procedure, the introducer sheath comprising:
a hub 30 (Fig. 1; see also para [0030] describing element 30 as including a hub) configured to receive one or more medical devices (e.g., the hub 30 may receive a tubular body 10 as illustrated in Fig. 1, or any other medical device which may be inserted into lumen 22 or a secondary channel 16);
a tubular body 10 (Fig. 1) extending from a distal end toward a proximal end and the hub 30, the tubular body comprising: 
a lumen 22 (Fig. 1) defined at least partially by a wall 14 (Fig. 1), the lumen extending from a proximal opening at a proximal-most end to a distal opening at a distal-most end (i.e., the lumen 22 extends the length of the longitudinal axis of the tubular body 10; para [0025]); 
a secondary channel 16 (Fig. 1) disposed within the wall of the tubular body and configured to receive a guidewire, and the guidewire that is advanceable through the secondary channel to exit from the distal end (see Fig. 7 illustrating a wire 38 located in the secondary channel 16; see also para [0041] disclosing generally that a solid such as a stiffener or wire may be introduced into the lumen 16), 

at least one deformable expandable portion 20 (Fig. 2) configured to increase a cross-sectional area of the tubular body (i.e., the expandable portion 20 is a zone of separation where the wall is thinned; see also paras [0029] and [0039]).
It is noted that Mackley does not appear to disclose that the secondary channel comprises a proximal channel opening distal the proximal opening and closer to the hub than to the distal-most end.
Castaneda discloses a catheter device in which a channel for a guide wire comprises a proximal channel opening (not labeled, but clearly shown in Fig. 2 as an opening within slit 22) located on the catheter body distal the proximal end 30 of the catheter but closer to a catheter hub 32 (Fig. 1) than to a distal-most end 24 (Fig. 1) of the catheter. 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Mackley to provide a proximal channel opening located on the catheter body distal the proximal end of the catheter but closer to a catheter hub than to a distal-most end of the catheter, as taught in Castaneda, in order to allow a user to grasp the proximal end of the guidewire outside of the body while maneuvering the distal end of the guidewire within the body to its desired location (see Castaneda at col. 5, lines 26-33).

Regarding claims 3 and 4, it is understood that virtually every material would split when expanded beyond a predetermine diameter and/or expansion distance, thus, this limitation is understood to be inherently taught in the invention of Mackley.
Regarding claim 7, Mackley discloses that at least one of the deformable expandable portion comprises a plurality of other lumens formed in a wall of the deformable expandable portion, the plurality of other lumens providing elasticity to the deformable expandable portion (i.e., Mackley discloses a plurality of lumens 16 that, due to being hollow and being separated by thin wall material, provide elasticity to the deformable expandable portions).
Regarding claim 8, Mackley discloses that the at least one deformable expandable portion has a uniform thickness (see Fig. 4a and para [0034] disclosing that in the neighborhood of the secondary channel 16, i.e., in the area of the expandable portion 20, the wall has a uniform thickness).
Regarding claim 9, Mackley discloses that the at least one deformable expandable portion stretches elastically along an arc 34 (Fig. 3) that curves starting from a first surface of the wall and terminating at a second surface of the wall.
Regarding claim 11, Mackley discloses the portion of weakened structural integrity 20 is located near an inner wall of the lumen and/or on an inner wall of the 
Regarding claim 12, Mackley discloses that at least one of the deformable expandable portions comprising a plurality of other lumens formed in a wall of the deformable expandable portion, the plurality of other lumens providing elasticity to the deformable expandable portion (i.e., Mackley discloses a plurality of lumens 16 that, due to being hollow and being separated by thin wall material, provide elasticity to the deformable expandable portions).
Regarding claim 13, Mackley discloses that the at least one deformable expandable portion has a uniform thickness (see Fig. 4a and para [0034] disclosing that in the neighborhood of the secondary channel 16, i.e., in the area of the expandable portion 20, the wall has a uniform thickness).
Regarding claim 14, Mackley discloses that the deformable expandable portion stretches elastically along an arc 34 (Fig. 3) that curves starting from a first surface of the wall and terminating at a second surface of the wall.
Regarding claim 15, Mackley discloses an introducer sheath that aids accessing a patient's vasculature to perform a medical procedure, comprising 
a body having a hub 30 (Fig. 1; see also para [0030] describing element 30 as including a hub) and a tubular body 10 (Fig. 1), the tubular body having a first lumen 22 (Fig. 1) and a second lumen 16 (Fig. 1), the first lumen 22 extending from a distal opening at a distal-most end of the tubular body toward a proximal opening at a proximal-most end of the tubular body and second lumen 16 disposed within a wall of the body and configured to receive a guidewire, the guidewire being advanceable to exit 
a distal lumen opening of the second lumen and the distal opening being coterminous with a plane containing the distal-most end of the tubular body (see Fig. 1 illustrating the distal end of the device where the secondary channel 16 and lumen 22 terminate at the same location);
and a portion of weakened structural integrity 20 (Figs. 2-3)  located between the first lumen and the second lumen, wherein the portion of weakened structural integrity elastically stretches or splits when the body expands beyond a predetermined diameter and/or a predetermined expansion distance to increase a cross-sectional area of the first lumen of the body (see Figs. 2-3 illustrating that the zone of separation comprises segments 36 indicating the area of a thinned wall, one of which is shown to be located between the lumen 22 and secondary channel 16), which would expectedly elastically stretch when the body expands beyond a predetermined diameter and/or a predetermined expansion distance to increase e across-sectional area of the first lumen of the body.
It is noted that Mackley does not appear to disclose that the secondary channel comprising a proximal channel opening distal the proximal opening and closer to the hub than to the distal-most end.
Castaneda discloses a catheter device in which a channel for a guide wire comprises a proximal channel opening (not labeled, but clearly shown in Fig. 2 as an opening within slit 22) located on the catheter body distal the proximal end 30 of the 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Mackley to provide a proximal channel opening located on the catheter body distal the proximal end of the catheter but closer to a catheter hub than to a distal-most end of the catheter, as taught in Castaneda, in order to allow a user to grasp the proximal end of the guidewire outside of the body while maneuvering the distal end of the guidewire within the body to its desired location (see Castaneda at col. 5, lines 26-33).

Claims 5, 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackley et al (U.S. Pub. 2007/00499946 A1) in view of Castaneda (U.S. Pat. 5,658,262), further in view of Eversull et al (U.S. Pub. 2005/0085841 A1, hereinafter “Eversull”) and Schiffer (U.S. Pat. 5,195,978, hereinafter “Schiffer”).
Regarding claims 5, 6 and 10, it is noted that the combination of Mackley and Castaneda renders obvious the limitations of claim 1 (see rejection of claim 1, above), but does not appear to disclose a geometric pattern formed on at least a portion of the inner wall of the tubular body to facilitate splitting a portion of the tubular body, the geometric pattern comprising a least one of a separation line or plurality of grooves to facilitate splitting of a portion of the tubular body.
Eversull discloses an introducer sheath having a geometric pattern in the form of a separation line or plurality of grooves, e.g., 186, formed on an inner wall of a tubular 
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Mackley and Castaneda, according to the teaching in Eversull and Schiffer, in order to facilitate splitting of the tubular body of the introducer sheath as may be desired.

Claim 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackley et al (U.S. Pub. 2007/00499946 A1) in view of Castaneda (U.S. Pat. 5,658,262), further in view of Agro (U.S Pat. 6,007,522, hereinafter “Agro”).
Regarding claim 16-18, it is noted that Mackley does not appear to disclose an outer cover at least partially surrounding a portion of the body, the outer cover comprising first and second portions as claimed, and two overlapping portions as claimed.
Agro discloses an introducer sheath comprising an outer cover with two portions (e.g., a proximal portion and a distal portion), each portion having two disconnected ends in the form of overlapping, deformable expandable portions 134, 136 (Fig. 4C) that are configured to separate upon expansion of the body.
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Mackley and Castaneda, according to the teaching in Agro, in order .

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackley et al (U.S. Pub. 2007/00499946 A1) in view of Castaneda (U.S. Pat. 5,658,262), further in view of Agro (U.S Pat. 6,007,522), further in view of Eversull et al (U.S. Pub. 2005/0085841 A1, hereinafter “Eversull”).
Regarding claim 16-18, it is noted that Mackley does not appear to disclose an outer cover comprising a plurality of discrete apertures.
Agro discloses an introducer sheath comprising an outer cover 114 (Fig. 6).
Further, Eversull discloses apertures, e.g., 186, in a wall of an introducer sheath to facilitate splitting thereof (para [0097]).
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Mackley and Castaneda, according to the teaching in Agro and Eversull, in order to facilitate expansion of the tubular body or to facilitate insertion or removal of the guidewire (see Agro at col. 8, lines 21-26 and Eversull at para [0097]).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mackley et al (U.S. Pub. 2007/00499946 A1) in view of Castaneda (U.S. Pat. 5,658,262), further in view of Agro (U.S Pat. 6,007,522), further in view of Norlander et al (U.S. Pat. 6,562,049 B1, hereinafter “Norlander”).
Regarding claim 20, it is noted that the combination of Mackley and Castaneda does not appear to disclose an outer cover comprising a helical aperture.

Further, Eversull discloses a helical aperture (col. 7, lines 11-14) in the wall of a sheath.
A skilled artisan would have found it obvious at the time of the invention to modify the combination of Mackley and Castaneda, according to the teaching in Agro and Norlander, in order to facilitate expansion of the tubular body or to facilitate insertion or removal of the guidewire (see Agro at col. 8, lines 21-26 and Norlander at col. 7, lines 6-15). 

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive.
Applicant argued that Castaneda does not teach, suggest or disclose the exchange catheter 18 having an opening formed in an “introducer sheath”, based on the assertion that the catheter 18, having an opening formed therein (i.e., in a slit 22) is not an introducer. Remarks, pg. 8. 
However, Castaneda need not disclose that the catheter 18 is an introducer for a skilled artisan to find that it would have been obvious to modify the introducer sheath in Mackley according to the teaching in Castaneda, for (at least) the reason that the primary reference of Mackley already discloses an introducer sheath. Castaneda was relied upon for its disclosure of a catheter device in which a channel for a guide wire comprises a proximal channel opening (an opening within slit 22) located on the catheter body distal to a proximal end of the catheter but closer to a catheter hub 32 
Further, Applicant argued that Castaneda does not teach, suggest or disclose that element 32 is a “hub configured to receive one or more medical devices” as recited in amended claims 1, 10 and 15. Remarks, pg. 8-9.
However, Castaneda need not disclose that the reel 32 is a “hub configured to receive one or more medical devices” for a skilled artisan to find that it would have been obvious to modify the introducer sheath in Mackley according to the teaching in Castaneda, for (at least) the reason that the primary reference of Mackley already discloses catheter hub configured to receive one or more medical devices (see rejection, above). Castaneda was not relied upon for its disclosure of a catheter hub; even so, it is noted that reel 32 in Castaneda is a “catheter hub” from which catheter 18 extends and which receives the proximal end 30 of the catheter 18 (see Castaneda at col. 4, lines 60-65 disclosing that the catheter 18 is wound upon the reel 32).
Further, Applicant argued that Mackley, which discloses a channel 16, cannot be considered to be a “secondary channel” or “secondary lumen” because a central lumen 22 would receive a guidewire, dilator, needle, or other medical device and not the channel 16. Remarks, pg. 9.
While it is acknowledged that Mackley discloses a central lumen 22 that can receive a guidewire, Mackley also discloses that element 16 is a channel which receives 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/01/2021